DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply and affidavit filed May 31, 2022 and the terminal disclaimer filed April 28, 2022 have been received and entered into the case.  Claims 1 – 8 and 10 – 20 are pending and have been considered on the merits.  All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (US 2010/0167373, IDS 03.10.2020, US#5) in view of Nistor (US 8153427, IDS 03.10.2020, US#11); and further in view of Rust et al. (US 2010/0247493, IDS 03.10.2020, US#6) are withdrawn due to applicant’s reply and affidavit.  
Specifically, the prior art teaches methods for producing engineered heart muscles using serum containing reconstitution mixtures.  While the prior art teaches additional steps may involve serum free media, the prior art does not teach the method using a serum free culture medium that is sufficient to support engineered heart muscles or tissues as discussed in the affidavit filed May 31, 2022, page 2, points 6 – 8.  Moreover, applicant’s arguments (filed 04.28.2022, p.1-2) and affidavit (filed 05.31.2022, p.2) are persuasive.

Double Patenting
Previous nonstatutory double patenting rejections are withdrawn due to applicant’s filing of a terminal disclaimer on April 28, 2022.

Allowable Subject Matter
Claims 1 – 8 and 10 – 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/Primary Examiner, Art Unit 1699